Beasley, Chief Judge,
dissenting.
I respectfully dissent. The record supports the judgment of the *490trial court awarding approximately one-fourth of defendant Pearson’s attorney fees, as a reasonable amount, against the attorney who brought and pursued plaintiffs’ lawsuit to the point at which he was relieved of representation. It was he who advised plaintiffs that it was justiciable against Pearson and signed and filed the verified complaint. See OCGA § 9-11-11 (a).
Insofar as defendant Pearson is concerned, the complaint filed in May 1993 merely alleged that he made it known to plaintiffs that he intended to continue to use the road, threatened to drive through any obstructions, and intimidated plaintiffs into future acquiescence. They sought an injunction against his traversing the road.
Pearson hired counsel, who conducted discovery and filed resultant depositions together with a motion for summary judgment and supporting brief. He also filed the statement required by Uniform Superior Court Rule 6.5, outlining his position that the road had been used as a public road since the turn of the century. He pointed out that the county commissioners had declared it a county road in December 1992, as plaintiffs themselves alleged, and that at a recorded hearing in this suit in August 1993, plaintiffs had acknowledged this. Pearson also found it necessary to file a motion to compel plaintiffs to comply with an earlier order directed to their counsel, appellant herein.
Although plaintiffs were seeking to overcome the county’s decision by injunction, there was no need to include in the lawsuit this neighbor for whom the road was the means of egress and ingress to his property. Even assuming this was a proper way to attack the county’s action, if the county’s action was not ultimately upheld, there was no basis upon which to allege that Pearson as a citizen would not abide by the court’s final judgment; if it was upheld, his continued traverse of the road would be lawful.
The court granted summary judgment to Pearson upon finding that plaintiffs failed to show that Pearson “in any way caused irreparable damage to [their] property,” as is required by OCGA § 9-5-4, and that the allegations against him are insufficient as a matter of law to obtain injunctive relief. “It is well settled,” as stated over 30 years ago, “that a bare threat of injury to property, which, if followed up by an overt act would work irreparable injury, offers no basis for equitable relief by injunction or otherwise. [Cits.]” Insurance Center v. Hamilton, 218 Ga. 597, 600 (1) (a) (129 SE2d 801) (1963). See Parker v. Davidson, 223 Ga. 672 (157 SE2d 489) (1967).
Some months after this, counsel notified the court that his representation of plaintiffs was terminated. The court eventually found that not only was its earlier order not complied with, but also that the litigation had been abandoned. The court refused to disturb the county commission’s December 1992 declaration of the road as a pub-*491lie road.
Decided October 30, 1995
Reconsideration denied December 18, 1995
William L. Reilly, for appellant.
Schulten & Ward, Kevin L. Ward, Clay M. Westbrook, for appellee.
The trial court was familiar with the whole proceeding in this case, having conducted several hearings throughout its course and studied the record. The record supports the finding that the complaint against neighbor Pearson lacked substantial justification, so that it was not an abuse of discretion to award the attorney fees under OCGA § 9-15-14 (b). Although the court found in addition that plaintiffs’ claim met the criterion of subsection (a), it is unnecessary to decide whether Pearson was also entitled to attorney fees as a matter of law.
With respect to the Brentons’ answer in magistrate court, I note that Pearson attached it as an exhibit to his brief in support of his motion for attorney fees and stated in the motion that the letter was admitted into evidence by the superior court and marked for identification as Exhibit “1.” We do not have a transcript of any hearing in which this was assertedly done, and there is nothing in the record to confirm the fact otherwise. By the same token, there is nothing to show that the court depended on this letter in arriving at the determination concerning the attorney fee award.
I am authorized to state that Judge Blackburn and Judge Smith join in this dissent.